Filed pursuant to Rule 424(b)(3) File No. 333-119338 August 18, 2008 SUPPLEMENT DATED AUGUST 18, 2, 2007 Dear Investor(s): GRANT PARK FUTURES FUND JULY PERFORMANCE UPDATE FUND JULY 2008 YTD Total NAV NAV/Unit Grant Park Futures Fund Class A Units -5.06% 11.45% $78.4M $1,459.405 Grant Park Futures Fund Class B Units -5.12% 10.89% $469.0M $1,267.142 ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES Long positions in the energy sector incurred the fund’s largest losses during July after crude oil prices fell more than 11% by month’s end. Prices broke after Hurricane Bertha moved away from crude oil platforms in the Gulf of Mexico and continued lower throughout the month as reports released in the U.S and abroad indicated that high prices were driving the demand for fuel lower. A near-sector wide downshift in softs/agriculturals moved against Grant Park’s positions. After several months of positive performance, our positions in corn and soybeans declined by 20% and 12%, respectively. After substantial rains and flooding restricted planting activities earlier in the summer, improved weather since has allowed farmers to plant more acreage. Analysts are therefore expecting a more bountiful grain harvest, with a corresponding decrease in future prices. Grant Park’s positions in this sector created losses during July, including short positions in the German bund and Euribor (European Interbank Offered Rate) markets. The release of a poor economic outlook for the European economy drove prices upward. Falling consumer confidence levels, poor growth data for Germany, and record high inflation all helped paint the backdrop for rallies in the fixed income markets. Position in the metals sector registered minor losses. A month-end rally in the US dollar put pressure on the sector and had a large impact on the 5.7% decrease in copper prices. Further, Congress’ discussion of intervening in the grain and energy markets caused many larger institutions to liquidate positions and move to the sidelines of the commodity markets. Grant Park posted gains in the equity indices markets, driven by our short positions in the European and U.S. equity markets. In the U.S., the possible failure of Fannie Mae and Freddie Mac sent ripples through the markets, causing many speculators to lose confidence and begin liquidating their equity positions. Prices declined and the markets quieted after Congress voted to protect the two mortgage lenders. Abroad, European indices, including the CAC 40 and IBEX 35, declined as poor economic conditions in the Eurozone continued. The ECB President’s failure to raise rates, coupled with Germany’s announcement that the second quarter would produce another quarter of negative growth played a big part in putting downward pressure on share prices. Grant Park’s positions across a variety of non-major currencies registered profits. Early in the month, the portfolio’s short dollar positions earned modest gains. The biggest contributors to the sector were the long positions in the Colombian and Mexican pesos. In response to rising inflation across Mexico and Latin America, both the Colombian and Mexican Central Banks opted to raise rates, giving their respective currencies a boost. These positions along with long positions in the Brazilian real and Turkish lira lifted sector performance and offset minor losses in the euro and Great British pound. OTHER FUND NEWS On July 1, 2008, Grant Park Futures Fund Limited Partnership filed a supplement to its current Prospectus dated December 3, 2007.The prospectus supplement serves as notification of the General Partner’s intention to add two additional commodity trading advisors to Grant Park.The new trading advisors, Global Advisors LP and Transtrend BV, will receive an initial allocation effective July 1, 2008.Grant Park will continue to retain its current trading relationships with its six other existing advisors. This change is the result of extensive qualitative and quantitative review and due diligence by the General Partner, and was undertaken to enhance and complement Grant Park’s current managers.Grant Park continues to be positioned as a trend trading fund employing systematic, diversified trading managers.It is the General Partner’s belief that the methods and market philosophies employed by the new managers compliment those used by our current managers and should add value.However, 555 West Jackson Suite 600 Chicago, IL 60661 312.756.4450 312.756.4452 fax 800.217.7955 Performance Hotline: 866.516.1574 (Toll Free) www.dearborncapital.com ultimately the performance of Grant Park depends on the existence of sustainable trends in the markets in which it trades, and there can be no assurances that Grant Park will achieve its investment objectives. In efforts to continuously provide excellent customer service, Dearborn Capital Management is in the process of making improvements to its fund administration system. Some of the key changes include redesigned investor statements, online access and new Investor ID numbers. Dearborn expects these updates to take place during the Fourth Quarter, 2008 and will notify investors prior to any changes taking effect. Your monthly Grant Park statements are now available via the Client Services link on our website at www.dearborncapital.com.If you no longer wish to receive your paper copy via regular mail, you are asked to return a signed document acknowledging this which is available on our website. If you have any questions or concerns regarding your account, please do not hesitate to call our offices at (312) 756-4450 or e-mail us at funds@dearborncapital.com. Sincerely, David Kavanagh President Enclosures PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE, OFFERING BY PROSPECTUS ONLY Daily fund performance is available on our website at www.dearborncapital.com along with weekly commentary.Weekly performance information is also available on our performance hotline at (312)788-2272 or (866) 516-1574 (toll free) 555 West Jackson Suite 600 Chicago, IL 60661 312.756.4450 312.756.4452 fax 800.217.7955 Performance Hotline: 866.516.1574 (Toll Free) www.dearborncapital.com GRANT PARK FUTURES FUND, LIMITED PARTNERSHIP ACCOUNT STATEMENT (PREPARED FROM BOOKS WITHOUT AUDIT) FOR THE MONTH ENDED JULY 31, 2008 Statement of Income Month (A Units) in US $ Year to Date (A Units) in US $ Month (B Units) in US $ Year to Date (B Units) in US $ Month Total in US $ Year to Date Total in US $ Trading Income (Loss): Realized Trading Income (Loss) (1,509,323 ) 14,585,840 (9,057,510 ) 79,208,902 (10,566,833 ) 93,794,742 Change in Unrealized Income (Loss) (2,323,678 ) (816,329 ) (13,944,489 ) (3,974,179 ) (16,268,167 ) (4,790,508 ) Brokerage Commissions (17,858 ) (115,672 ) (107,168 ) (657,322 ) (125,026 ) (772,994 ) Exchange, Clearing Fees and NFA charges (26,054 ) (171,150 ) (156,348 ) (974,838 ) (182,402 ) (1,145,988 ) Other Trading Costs (48,956 ) (417,476 ) (293,786 ) (2,379,314 ) (342,742 ) (2,796,790 ) Change in Accrued Commissions (6,104 ) 5,494 (36,641 ) 25,776 (42,745 ) 31,270 Net Trading Income (Loss) (3,931,973 ) 13,070,707 (23,595,942 ) 71,249,025 (27,527,915 ) 84,319,732 Other Income: Interest, U.S. Obligations 55,610 315,879 333,719 1,794,732 389,329 2,110,611 Interest, Other 115,618 1,079,910 693,830 6,098,699 809,448 7,178,609 Total Income (Loss) (3,760,745 ) 14,466,496 (22,568,393 ) 79,142,456 (26,329,138 ) 93,608,952 Expenses: Incentive Fees to Trading Managers 3,237,537 18,088,218 21,325,755 Administrative Fees 16,496 116,467 98,990 664,284 115,486 780,751 O&O Expenses 13,196 93,174 237,577 1,594,281 250,773 1,687,455 Brokerage Expenses 399,192 2,818,502 2,573,748 17,271,370 2,972,940 20,089,872 Illinois Replacement Tax Total Expenses 428,884 6,265,680 2,910,315 37,618,153 3,339,199 43,883,833 Net Income (Loss) (4,189,629 ) 8,200,816 (25,478,708 ) 41,524,303 (29,668,337 ) 49,725,119 Statement of Changes in Net Asset Value Beginning Balance 80,731,268 72,077,907 485,146,345 383,607,889 565,877,613 455,685,796 Additions 2,141,005 11,162,024 12,173,666 66,042,748 14,314,671 77,204,772 Net Income (Loss) (4,189,629 ) 8,200,816 (25,478,708 ) 41,524,303 (29,668,337 ) 49,725,119 Redemptions (258,951 ) (13,017,054 ) (2,868,420 ) (22,202,057 ) (3,127,371 ) (35,219,111 ) Balance at JULY 31, 2008 78,423,693 78,423,693 468,972,883 468,972,883 547,396,576 547,396,576 Total Units Held at End of The Period 53,736.74073 370,102.94623 Net Asset Value Per Unit 1,459,405 1,267.142 Rate of Return -5.06 % 11.45 % -5.12 % 10.89 % To the best of my knowledge and belief the information contained herein is accurate and complete. DAVID KAVANAGH, PRESIDENT FOR DEARBORN CAPITAL MANAGEMENT, LLC GENERAL PARTNER OF GRANT PARK FUTURES FUND LIMITED PARTNERSHIP
